Citation Nr: 0300397	
Decision Date: 01/08/03    Archive Date: 01/28/03

DOCKET NO.  97-23 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for residuals of a back 
injury.


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The appellant had periods of active duty for training and 
inactive duty for training with the Army National Guard 
from August 1982 to August 1991, including a period of 
active duty for training from August 10 September 1982.

This matter is before the Board of Veterans' Appeals 
(Board) on appeal of an April 1997 rating decision from 
the Honolulu, Hawaii, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for 
a back condition.

In October 1998 the Board remanded this matter for further 
development.  An attempt to obtain further medical 
evidence was made, which required the appellant's 
assistance in signing a release form.  The appellant did 
not return the release form after one was sent to him with 
a letter that advised him of the need to sign and return 
it.  This case is now returned to the Board for further 
consideration.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the appellant's claim has been developed.

2.  The appellant's service records do not reflect any 
back (or head) injury during active duty for training or 
inactive duty training.

3.  The appellant's spine and musculoskeletal system were 
normal on service department examination in October 1986, 
three years after his alleged back injury, and he denied 
any change in his medical condition and any serious 
illnesses since 1982.  

4.  Any acquired back disorder is not shown by probative 
and competent evidence to be of service origin or 
otherwise related to service.  


CONCLUSION OF LAW

Residuals of a claimed back injury were not incurred in or 
aggravated by active duty for training or inactive duty 
training.  38 U.S.C.A. §§ 101, 1110, 1131, 5107 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.6, 3.303 (2002). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The appellant claims to have injured his back when he fell 
out of a tree and landed on his head in 1983, while on 
military training.  He states that he was treated and 
released and did not seek further treatment during the 
remainder of his service.

The report of the appellant's January 1982 enlistment 
examination reflects normal findings on clinical 
examination of the spine and the accompanying report of 
medical history shows no report of back problems.  Service 
medical records do not reveal any evidence of back 
problems or of an injury claimed to have happened during 
training in 1983.  The report of his October 1986 periodic 
examination reflects normal findings on clinical 
examination of the spine and the veteran denied any change 
in his condition and any serious illness or injury since 
January 1982.  

The available private medical records indicate that the 
veteran was seen in March 1995 at the Maui Medical Group, 
Inc., for a complaint of back pain.  He gave a 15-year 
history of back and neck pain "from when in the service."  
It was noted that he had been treated by Paradise 
Chiropractic since he fell head first from a seven foot 
tree onto some rocks in 1982.  An X-ray report of March 
1995 reveals an impression of transitional T12 and L5 
vertebral bodies; otherwise no significant bony 
abnormalities were demonstrated.

The report of a November 1996 VA examination contains the 
appellant's medical history that he fell seven feet from a 
tree, landed on his head and was sent to the clinic at 
Fort Lewis, Washington.  He indicated that he was treated 
and released in 1983 and remained in the military for 9 
and a half years, having never sought treatment for his 
back after the initial injury.  He was noted to be status 
post fracture of left lower leg at work and had complaints 
of other musculoskeletal pains in addition to his back.  
Objective findings revealed normal spinal contour, with no 
spasm and the spine nontender to palpation.  It was 
further report that there were no postural abnormalities, 
no fixed deformity, and back alignment within normal 
limits.  The appellant's back musculature was obese, with 
the muscle within normal limits.  Range of motion was 90 
degrees forward flexion, 20-degree backward extension, and 
normal flexion and rotation bilaterally.  No objective 
evidence of pain on motion was noted, and there was no 
evidence of neurological involvement.  Deep tendon 
reflexes were within normal limits and sensation was 
intact bilaterally.  The diagnosis was neck and back pain, 
status post-fall, consistent with muscle strain.  May 1996 
X-rays were noted to show a sacralized left L5 transverse 
process.  

An Army National Guard retirement credits record was 
submitted in March 1997.  This record reveals one period 
of active duty/active duty for training/or full time 
training duty during 1983, from September 16 to September 
30, 1983, and other such periods of active duty for other 
years between 1982 and 1991.  

In December 1998 pursuant to the Board's October 1998 
remand instructions, the RO sent the veteran a letter 
requesting that he sign and return an enclosed VA Form 21-
4142, authorization for release of information, for 
Paradise Chiropractic.  This letter also asked the 
appellant to provide specific dates of treatment and to 
identify any other medical records showing a back 
disability prior to 1995 that might be related to service.  
The letter also requested clarification as to the dates of 
the alleged injury and whether he was on active duty for 
training or in some other military status at the time of 
this injury.  The appellant did not reply and did not 
submit any additional records on his own.


Preliminary Matter: Duty to Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5102, 5103, 5103A, 5107 (West Supp. 2002)) 
became law.  This law redefined the obligations of VA with 
respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA 
benefits.  

This change in the law is applicable to all claims filed 
on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, § 7(a), 114 Stat. at 2099-2100; see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  VA has also 
revised the provisions of 38 C.F.R. § 3.159 effective 
November 9, 2000, in view of the new statutory changes.  
See 66 Fed. Reg. 45620-45632 (August 29, 2001).  

In this case, the appellant was provided a copy of the 
rating decision on appeal explaining the RO's decision in 
his claim and a statement of the case and supplemental 
statement of the case containing the relevant laws and 
regulations.  Further, the Board's remand of October 1998 
contained a discussion of the criteria applicable to this 
claim and advised the appellant as to what he was to do 
and what the RO was to do to assist him.  In December, 
1998, the RO sent the appellant a letter advising him of 
the evidence it would obtain on his behalf after it 
instructed him to provide names, addresses and approximate 
dates of treatment for all VA and non-VA medical 
providers.  See Quartuccio v. Principi, No. 01-997 (U.S. 
Vet. App. June 19, 2002) (addressing VA's obligation to 
communicate with claimants as to evidence development).  
Service medical records have been obtained from the Army 
National Guard in Hawaii.  Private records of treatment 
were obtained to the extent possible and the appellant has 
not alleged having been treated by VA for his back.  He 
was afforded a VA examination of his back, and there has 
been no indication since then that there is any additional 
evidence pertinent to the claim, which has not, been 
obtained.

In March 2002 the RO provided the appellant with the 
criteria under the new law, the VCAA, and considered his 
claim in light of the VCAA in its May 2002 supplemental 
statement of the case.  Therefore there is no need to 
remand this matter for further development or for due 
process consideration under the VCAA of 2000.  Thus, VA's 
duty to notify and assist the appellant has been 
satisfied, and there is sufficient evidence of record to 
decide the claim.  

Criteria

Service connection may be granted for a disease or injury 
incurred in or aggravated by active service in line of 
duty. 38 U.S.C.A. 38 U.S.C.A. §§ 1110, 1131 (West 1991).

Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

Applicable laws and regulations permit service connection 
for a disability resulting from a disease or injury 
incurred in or aggravated coincident with active duty for 
training, or for disability resulting from injury incurred 
or aggravated during inactive duty training.  See 38 
U.S.C.A. §§ 101(22), (23), (24) (West 1991 and Supp. 
2002); 38 C.F.R. § 3.6 (2002)

Under 38 U.S.C.A. § 101(22) (a) and (c) active duty for 
training means, in pertinent part, full-time duty in the 
Armed Forces performed by Reserves for training and full-
time duty as members of the Army National Guard or Air 
National Guard of any State.  The term "inactive duty for 
training" means any duty prescribed for Reserves which is 
not full-time (e.g., voluntary training and maintenance 
duties of their assigned units.  See 38 U.S.C.A. § 101(23) 
(2002).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a 
(1) current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease 
or injury and the present disease or injury.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

Congenital or developmental defects, refractive error of 
the eye, personality disorders and mental deficiency as 
such are not diseases or injuries within the meaning of 
applicable legislation. 38 C.F.R. § 3.303(c) (2002).

A pre-existing injury or disease will be considered to 
have been aggravated by active service, where there is an 
increase in disability during such service, unless there 
is a specific finding that the increase in disability is 
due to the natural progress of the disease. 38 U.S.C.A. § 
1153 (West 1991); 38 C.F.R. § 3.306(a) (2002).

If such an increase is found, the presumption of 
aggravation is applicable and the condition is presumed 
aggravated unless the government points to a "specific 
finding" that the increase in the appellant's disability 
is due to the natural progression of the disease.  See 38 
U.S.C.A. § 1153, Akins v. Derwinski, 1 Vet. App. 228, 232 
(1991).

The Court has found that this presumption of aggravation 
applies where there is a worsening of the disability 
regardless of whether the degree of worsening was enough 
to warrant compensation; and that the veteran need not 
show a specific link between his in-service activity and 
the deterioration of his pre-service disability. Browder 
v. Derwinski, 1 Vet. App. 204, 207 (1991); Hensley v. 
Brown, 5 Vet. App. 163 (1993).

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service. 38 C.F.R. § 3.306(b) (2001).  It is the 
government's burden to rebut the presumption of in-service 
aggravation.  See Laposky v. Brown, 4 Vet. App. 331, 334 
(1993); Akins v. Derwinski, 1 Vet. App. 228, 232 (1991).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the 
basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b) (2000); 
Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  Temporary 
or intermittent flare-ups of a preexisting injury or 
disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  This means the base line 
against which the Board is to measure any worsening of a 
disability is the appellant's disability as shown in all 
of his medical records, not on the happenstance of whether 
he was symptom- free when he enlisted.  Hunt v. Derwinski, 
1 Vet. App. 292, 297 (1991); Green v. Derwinski, 1 Vet. 
App. 320, 323 (1991); Jensen v. Brown, 4 Vet. App. 304, 
306-307 (1993).

In determining whether an injury or disease was incurred 
in or aggravated in service, the evidence in support of 
the claim is evaluated based on the places, types and 
circumstances of service as shown by service records, the 
official history of each organization in which the 
claimant served, the medical records, and all pertinent 
medical and lay evidence. 38 U.S.C.A. § 1154(a); 38 C.F.R. 
§§ 3.303(a), 3.304.

With chronic disease shown as such in service (or within 
the presumptive period under § 3.307) so as to permit a 
finding of service connection, subsequent manifestations 
of the same chronic disease at any later date, however 
remote, are service connected, unless clearly attributable 
to intercurrent causes.  Continuity of symptomatology is 
required only where the condition noted during service (or 
in the presumptive period) is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim. 38 C.F.R. § 3.303(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is 
in relative equipoise, with the appellant prevailing in 
either event, or whether a preponderance of the evidence 
is against a claim, in which case, the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue 
material to the determination of the matter, the Secretary 
shall give the benefit of the doubt to the claimant.  38 
U.S.C.A. § 5107 (West Supp. 2002); 38 C.F.R. §§ 3.102, 4.3 
(2002).

Analysis

The appellant had National Guard service that included 
periods of active duty for training and inactive duty 
training.  Although he did not file a claim for VA 
disability benefits until 1996, he purportedly injured his 
back during active duty for training in 1983.  Despite his 
report of having been seen for the injury at a military 
facility, the available service medical records do not 
reflect the claimed accident or any sort of back problems.  
Nor is there a DA Form 2173 regarding the claimed injury 
and whether it was in line of duty, although there is such 
a report in respect to a reaction the appellant had to an 
injection he received apparently while on a weekend drill.  
Additionally, when the appellant was given a general 
medical examination in October 1986, all relevant findings 
were normal, including the status of his spine, and he 
denied any change in his condition and any serious illness 
or injury since January 1982.  Thus, as of October 1986, 
there was no evidence of any back disability and the 
appellant failed to report the injury that he now claims 
occurred in 1983.  

The earliest evidence of any back problems is not shown 
until March 1995, when the appellant sought private 
treatment for complaints of back pain and gave a 15-year 
history of back and neck pain dating back to a claimed 
fall in service.  X-ray studies in March 1995 did show 
transitional T12 and L5 vertebral bodies, with no other 
significant bony abnormalities.  The sacralized left L5 
transverse process was again visualized in May 1996 when 
the appellant's spine was X-rayed by VA.  Such vertebral 
anomalies appear to be of congenital etiology.  In 
Thibault v. Brown, 5 Vet. App. 520, 521 (1993), the Court, 
citing Webster's Medical Desk Dictionary 629 (1986), noted 
that sacralization is a congenital anomaly in which the 
fifth lumbar vertebra is fused to the sacrum in varying 
degrees.  As noted above, congenital or developmental 
defects generally are not considered to be diseases or 
injuries within the meaning of applicable legislation 
providing VA disability compensation benefits.  See 38 
C.F.R. §§ 3.303(c), 4.9.  Thus, it must be determined 
whether there is any superimposed, acquired back disorder 
related to the appellant's National Guard service.  

There is no evidence to corroborate that the appellant was 
injured in a fall from a tree during active duty for 
training or even that the fall took place.  Nothing has 
been submitted to corroborate this account.  Although in 
March 1995 the appellant appears to have reported 
chiropractic treatment at "Paradise" since 1982, when he 
was specifically asked to authorize the release of the 
Paradise records he failed to do so.  At the October 1996 
VA examination he reported the alleged in-service accident 
and that he was treated at a clinic at Fort Lewis and 
released, never again seeking treatment for his back 
during the remainder of his service.  There was a 
diagnosis of neck and back pain, status post fall 
consistent with muscle strain, any link to service 
conveyed in that diagnosis is based entirely on the 
medical history elicited from the veteran.  A 
transcription of a lay history is not transformed into 
competent evidence merely because the transcriber happens 
to be a medical professional.  LaShore v. Brown, 8 Vet App 
406 (1995).  Additionally, any reference to service in the 
earlier private medical records clearly is just a 
statement of history given by the appellant and does not 
constitute a medical opinion.  Thus, there is no 
probative, competent evidence linking any current back 
disorder to the alleged fall during training duty in which 
the appellant purportedly landed on his head.  

As noted above, the appellant failed to cooperate with the 
RO's attempt to further assist him in obtaining additional 
pertinent evidence in that he did not reply to the RO's 
December 1998 letter requesting authorization for the 
release of additional medical records, specifically the 
Paradise chiropractic records, as referenced in the 
Board's October 1998 remand.  He also failed to further 
clarify the dates and circumstances surrounding his 
alleged accident, as requested by the RO.  As the Court 
has pointed out, the duty to assist in the development and 
adjudication of a claim is not a one-way street.  Wamhoff 
v. Brown, 8 Vet. App. 517, 522 (1996).  If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he 

may or should have information that is essential in 
obtaining the putative evidence. Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991); see also Olson v. Principi, 3 Vet. 
App. 480 (1992).

For these reasons, the Board finds that the preponderance 
of the evidence is against the appellant's claim.  The 
service department evidence does not reflect any injury to 
his back (or that he fell on his head) during any period 
of National Guard service, and he has not presented or 
identified probative evidence linking any current, 
acquired back disability to any event of his National 
Guard service.  Accordingly, the Board concludes that 
preponderance of the competent and probative evidence is 
against the claim.  If the appellant were to submit the 
Paradise chiropractic records they might support reopening 
his claim. 


ORDER

Entitlement to service connection for residuals of a back 
injury is denied.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

